Citation Nr: 9926222	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, claimed as due to exposure to herbicidal agents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1950 to January 
1970.  A DD Form 214 of his service from November 1963 to 
November 1967 reflects that he had over 11 months of foreign 
and/or sea service and he was awarded the Vietnam Service 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

The veteran was notified in April 1992 that his claim for 
service connection for neuropathy of the lower extremities, 
claimed as secondary to exposure to Agent Orange, was 
deferred and would be decided after final regulatory 
guidelines were issued.  Thereafter, he was notified in 
February 1995 of a rating action which denied service 
connection for, in pertinent part, neuropathy of the lower 
extremities, claimed as due to herbicidal exposure.  That 
rating action noted that neuropathy of the lower extremities 
was not listed as a disease associated with inservice 
herbicidal exposure during the Vietnam Era.  Also, there was 
no evidence of neuropathy of the lower extremities during 
service or within one year thereafter and service connection 
was thus denied on both a direct and presumptive basis.   No 
appeal was taken from that rating action.  

The rating action appealed of June 11, 1997, and of which the 
veteran was notified by letter of June 13, 1997, denied 
service connection for blurred vision and for neuropathy of 
the lower extremities and also denied an increased 
(compensable) rating for tension headaches.  

VA Form 9, Appeal to the Board, was accepted as a notice of 
disagreement (NOD) as to the June 1997 denial and that 
document addressed only the denial of service connection for 
peripheral neuropathy of the lower extremities.  On that form 
the veteran indicated that he wanted a hearing at the RO 
before a traveling member of the Board but after a statement 
of the case (SOC) was issued in July 1998, in VA Form 9 
received in September 1998 the veteran indicated that he did 
not want a hearing before a Member of the Board.  

As preliminary matter, the Board notes that the RO 
characterized the issue in this case as that of service 
connection for peripheral neuropathy, claimed as due to 
exposure to herbicidal agents.  The Board finds that the RO, 
by its silence, apparently conceded that the veteran had 
submitted sufficient evidence to reopen his claim.  However, 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that in a matter such as this the Board has a legal 
duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim regardless of 
the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue of whether new 
and material evidence had been submitted to reopen the 
veteran's claim seeking entitlement to service connection for 
peripheral neuropathy, claimed as due to exposure to 
herbicidal agents is addressed below.


FINDINGS OF FACTS

1.  The veteran had active service from January 1950 to 
January 1970.  A DD Form 214 of his service from November 
1963 to November 1967 reflects that he had over 11 months of 
foreign and/or sea service and he was awarded the Vietnam 
Service Medal.  

2.  In February 1995, the veteran was notified of an RO 
denial of service connection for neuropathy of the lower 
extremities, claimed as due to exposure to Agent Orange.  The 
veteran did not appeal this action.  

3.  Additional evidence submitted since the unappealed rating 
action of February 1995 to reopen the claim for entitlement 
to service connection for neuropathy of the lower 
extremities, claimed as due to exposure to Agent Orange, 
taken together with evidence previously on file does not bear 
so directly and substantially on the matter that the new 
evidence must be considered to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of February 1995, which 
denied service connection for neuropathy of the lower 
extremities, and of which the veteran was notified, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302(a) 
(1998).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for neuropathy of the lower extremities.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Jurisdiction

VA Form 9 which was accepted as the NOD was received on June 
15, 1998, more than one year after the June 13, 1997 
notification of the denial of service connection for 
peripheral neuropathy of the lower extremities.  

In this regard it has recently been held that a timely NOD is 
jurisdictional and "[a] determination of the timeliness of 
an NOD is itself an appealable issue, as to which a claimant 
is entitled to file an NOD and as to which he or she must 
then receive an SOC.  See 38 C.F.R. § 20.101(c) (1997)."  
Marsh v. West, 11 Vet. App. 468, 470 (1998) (dealing with the 
timeliness of an NOD).  When there is a question as to the 
timeliness in initiating an appeal by filing a timely NOD the 
appellant must be afforded an opportunity to submit evidence 
or argument, or both, on that question.  Otherwise, the 
appellant is prejudiced.  The Board's obligation to assess 
its own jurisdiction cannot come at the expense of the 
procedural rights of an appellant who has not had an 
opportunity to present evidence or argument on that 
jurisdictional issue.  Marsh v. West, 11 Vet. App. 468, 471 
(1998).  

Under 38 C.F.R. § 20.200 (1998) "[a]n appeal consists of a 
timely filed [NOD] in writing and, after [an SOC] has been 
furnished, a timely filed Substantive Appeal."  

Under 38 C.F.R. § 20.1103 (1998) "[a] determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in Rule 302 (§ 20.302 of this 
part)."  In pertinent part, 38 C.F.R. § 20.302(a) (1997) 
provides that "a claimant, or his or her representative, 
must file [an NOD] with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed."  

38 C.F.R. § 20.305(a) (1998) provides that "[w]hen these 
Rules require that any written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by [VA].  
In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded."  38 C.F.R. § 20.305(b) 
(1998) provides that "[i]n computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation."  

Here, there is no postmarked envelope on file in which the 
NOD was mailed.  The date stamp on the VA Form 9, which was 
accepted as the NOD, was June 15, 1998.  It is presumed to 
have been postmarked on June 10, 1998 within one year of the 
June 13, 1997 notification of the denial.  Thus, the NOD was 
timely filed and the Board has jurisdiction.  

Background

The veteran had active service from January 1950 to January 
1970.  A DD Form 214 of his service from November 1963 to 
November 1967 reflects that he had over 11 months of foreign 
and/or sea service and he was awarded the Vietnam Service 
Medal.  The service medical records reflect that in May 1964 
the veteran had a rash on his body.  An August 1965 Spectacle 
Order Form reflects that the veteran was to be assigned to 
Vietnam.  He was treated on several occasions while in 
Vietnam from February 1966 to September 1966, including being 
treated for a rash.  

Postservice private clinical records from 1984 to 1989 
reflect treatment for disabilities not herein pertinent.  

VA general medical examination in 1988 reflects no findings 
of peripheral neuropathy.  

In an October 1991 statement, William V. Relyea, M.D., stated 
that in his medical opinion there was "certainly a causal 
relationship between exposure to agent orange and the 
neuropathy that he has in his lower extremities and also 
headaches and nervousness."  

On VA compensation and pension examination in December 1991 
it was reported that the veteran had some neurologic 
problems.  He also complained of multiple joint pain.  

On VA psychiatric examination in December 1991 the veteran 
complained of a burning sensation in his feet.  

On VA neurology examination in December 1991, the veteran 
reported that in about 1988 he began to notice that his feet 
were cold all of the time and after several months he 
developed a burning sensation that gradually spread up his 
feet and into his legs.  He had not noticed any numbness of 
his hands or arms.  In the past 1 1/2 to 2 years he had noticed 
episodic stabbing pain, particularly in his right leg, if he 
stood for a long period of time.  Extensive evaluations had 
not revealed a metabolic cause for this neuropathy, including 
no B12 or folic acid deficiency or diabetes.  He had no 
family history of neuropathy.  On examination there was no 
evidence of weakness in any of his extremities.  There was 
diminished sensation to pinprick from the wrists, distally 
into both hands, and from the ankles distally into both feet.  
The sensory loss was in a glove-and-stocking distribution and 
corresponded to a peripheral neuropathy.  The diagnoses 
included peripheral polyneuropathy.  It was stated that since 
the veteran had had an extensive neuropathy evaluation and no 
cause had been found from a metabolic standpoint, it appeared 
that Agent Orange was a possible explanation for his 
neuropathy.  

In a December 1994 statement the veteran reported that he was 
losing the use of his feet.  VA personnel had been unable to 
find a cause for his neuropathy but one physician had stated 
that his neuropathy was one of the side effects of Agent 
Orange.  He had been given braces which helped him to walk 
better.  

The evidence received since the February 1995 denial includes 
a duplicate copy of the October 1991 statement of Dr. Relyea.  

Also received after the February 1995 denial was a November 
1994 letter from the veteran's wife to President Clinton 
stating that the VA had diagnosed peripheral neuropathy and 
that medical records indicated that it was probably caused by 
Agent Orange.  

Also received was a March 1997 letter from a private 
physician relating to the veteran's visual acuity.  

In April 1997 the veteran stated that sometime in the 1980s 
he began to notice a tingling in his feet.  

On VA examination in April 1997 it was reported that the 
veteran's peripheral neuropathy began in about 1988 as a 
burning sensation in his lower extremities and he had had 
progressive weakness in his lower extremities.  On 
examination pain and touch sensation in the lower extremities 
was decreased to the knees.  Vibratory sensation was absent 
in the lower extremities.  The diagnoses included peripheral 
neuropathy as quantified above, of uncertain etiology.  

Law and Regulations

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) impermissibly defined 
"material evidence" as requiring, for reopening of a 
previously denied claim, that such evidence establish "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The new standard established in Hodge 
is lower than that in Colvin and requires only that the new 
and material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered to fairly 
decide the merits of the claim.  

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be new if now 
actually on file, if it otherwise is new and material 
evidence (i.e., it must still not be cumulative and must be 
relevant).  Smith (Russell) v. West, 12 Vet. App. 312, 314-15 
(1999).  

Second, if new and material evidence is presented, the claim 
is reopened and it must immediately determined whether, based 
on all the evidence, the reopened (not the original) claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) (since a reopened claim is not necessarily well 
grounded).   This is because the Hodge decision effectively 
decoupled the previously announced relationship between 
determinations of well groundedness and of new and material 
evidence (the difference, if any, between evidence required 
for well groundedness and that which constitutes new and 
material evidence appears to be of slight degree; Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996) (citing Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) and Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995)(en banc)).  Elkins v. 
West, 12 Vet. App. 209, 214 (1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

There is a legal presumption available to those who served in 
the Republic of Vietnam and claim that a disability is due to 
exposure to herbicidal agents during that service.  Under 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998) those servicemembers who served in the 
Republic of Vietnam from January 9, 1962, until May 7, 1975, 
are presumed to have been exposed to herbicidal agents, 
including Agent Orange, and the law presumes that certain 
diseases which manifest either to a degree of 10 percent or 
more either at any time after last exposure or within a 
specified period of time after last exposure (depending on 
the particular disease), are the result of exposure to a 
herbicide agent, such as Agent Orange, during service and 
therefore warrant service connection even if there is no 
evidence of the disease during service, provided that the 
provisions pertaining the rebuttable of presumption service 
connection, 38 C.F.R. § 3.307(d) (1998) are also met.  Under 
38 C.F.R. § 3.307(a)(6)(iii) the last date of exposure is 
presumed to be the last date of service in the Republic of 
Vietnam during the Vietnam Era.  

38 C.F.R. § 3.307(a)(6)(ii) (1998) provides that acute and 
subacute peripheral neuropathy must manifest to a degree of 
10 percent or more with a year after the last date of which 
the veteran was exposed to an herbicide agent during active 
military service.  

In this case, the veteran served in the Republic of Vietnam 
and he is therefore considered under the law to have been 
exposed to Agent Orange and that fact is not in dispute, 
although the last date of exposure is not clear.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  

Notwithstanding the foregoing presumption applicable to 
claims based on exposure to herbicidal agents, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995).  In circumstances where a claimant does not meet 
the statutory criteria, "competent medical evidence to the 
effect that the claim is 'plausible' or 'possible' is 
required" to establish a well grounded claim for service 
connection for a disorder as secondary to exposure to Agent 
Orange.  See Grottveit v. Brown, 5 Vet. App. 91, 193 (1993).  

For those who had active wartime service during the Vietnam 
Era (from August 5, 1964, until May 7, 1975, (38 U.S.C.A. 
§ 101(29)(B) (West 1991) and 38 C.F.R. § 3.2(f) (1997)) 
service connection may be granted for disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Where, as here, the veteran had ninety (90) days or more of 
war or peacetime service after December 31, 1946, and 
organic disease of the nervous system manifests to a 
compensable degree within a year after service, such disease 
is rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

By regulatory notice published August 6, 1996, 61 Fed. Reg. 
41442 through 41449 (August 6, 1996), VA published 
notification it had determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era was not warranted 
for a number of conditions, including chronic peripheral 
neuropathy.  

A final regulatory amendment was published on, and made 
effective on, November 7, 1996, 61 Fed. Reg. 57586 through 
57589 (November 7, 1996), determining that there was a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of acute and subacute peripheral 
neuropathy.  The amendment included an additional note to 38 
C.F.R. § 3.309(e) (1998) stating that "[f]or purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  

Analysis

At the time of the February 1995 RO denial, no form of 
peripheral neuropathy was recognized as being associated with 
exposure in Vietnam to a herbicidal agent and, despite the 
cursory opinion of Dr. Relyea, there was no evidence of any 
form of peripheral neuropathy during service nor until many 
years thereafter.  

As noted in the law and regulations above, there have been 
regulatory amendments which now recognized acute and subacute 
peripheral neuropathy as being associated with exposure in 
Vietnam to a herbicidal agent.  Thus, the initial question is 
whether this regulatory amendment alone serves to reopen the 
claim for service connection.  

"When a provision of law or regulation creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied."  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

To fall within the requirement for this new basis of 
entitlement created by the November 7, 1996 regulatory 
amendment, it must be shown that the veteran has acute or 
subacute peripheral neuropathy.  However, as defined, the 
veteran's peripheral neuropathy did not appear within weeks 
or months of his inservice exposure and, indeed, did not 
manifest until the 1980s, more than a decade after discharge 
from service.  Since the recent VA examination in 1997 found 
that he continues to have peripheral neuropathy of the lower 
extremities, it did not resolve "within two years of the 
date of onset" as required by the regulatory amendment.  

Thus, in this case, the November 7, 1996 regulatory amendment 
does not serve to reopen the claim.  

The copy of the October 1991 statement of Dr. Relyea is not 
new and the other evidence received since the 1995 denial, 
which was not then on file, is merely cumulative since it 
merely corroborates that the veteran continues to have 
peripheral neuropathy of the lower extremities and, as such, 
is a form of chronic peripheral neuropathy and not acute or 
subacute peripheral neuropathy within the meaning of 38 
C.F.R. § 3.309(e).  

Also, with respect to direct incurrence or incurrence within 
the first post-service year, the additional evidence since 
1995 does not have any bearing on whether the veteran had 
peripheral neuropathy of the lower extremities during service 
or within the first post-service year.  

Accordingly, the application to reopen the claim for service 
connection for peripheral neuropathy, claimed as due to 
exposure to herbicidal agents, is denied.  

In the reopening context, the benefit of the doubt doctrine 
in 38 U.S.C.A. § 5107(b) (West 1991) is not applicable unless 
the threshold burden of submitting new and material evidence 
to reopen has been met.  While the benefit of the doubt 
doctrine lowers the reopening threshold, it cannot take the 
place of the standard for reopening.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for peripheral neuropathy, 
claimed as due to exposure to herbicidal agents is not 
reopened and the appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

